DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Response to Amendment
This action is in response to the Amendment filed on 03/21/2022.  Claims 11, 14-16, 18-22, 25, 27, 28, and 30 are amended, and new claims 31-32 are added.  Claims 13, 24, 26, and 29 are currently cancelled, and Claims 12 and 17 were previously cancelled.  Claims 11, 14-16, 18-23, 24, 25, 27, 28, and 30-32 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-16, 18-23, 24, 25, 27, 28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitations “…if the application information of the reward application is the same as the application information of a prior reward application stored in memory, the reward application is duplicative”, “…if the application information of the reward application is the same as the purchase information stored in memory by the store system, the reward application is valid”, and “provide a reward to the user…providing the reward application is valid and not duplicative” are optional steps due to the inclusion of the terms “if” and “providing the reward application is valid and not duplicative”.  It is unclear as to what steps would occur if the compared data is not the same, or if the reward application is not valid and duplicative.
Claim 32 features limitations similar to those of claim 11, and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 14-16, 18-23, 24, 25, 27, 28, and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 11 recites (additional elements crossed out):
An information processing system comprising:
	
generates and delivers a receipt to a user upon purchase of a product sold at a store, the receipt including receipt information that indicates at least the product purchased by the user and a time of purchase of the product by the user; 
record 

		

		

generate and transmit [submit] a reward application initiated by the user for a reward, the reward application including the generated data of the identification of the product purchased, the generated data of the time of purchase of the product and the generated data of the expiration date of the product, collectively defining application information;
and
	
		receive the reward application transmitted [submitted] by the user
register, 
register, 
compare the application information of the reward application 
compare the application information of the reward application 
provide a reward to the user if the time of purchase acquired and the expiration date acquired are in a predetermined relationship, providing the reward application is valid and not duplicative; and
wherein a value of the reward varies in accordance with a relationship between an estimated consumption period calculated based upon an estimated period to be taken for the user to consume the product from when the user purchased the product, and a period of time from the time of purchase acquired for the product to the expiration date acquired for the product to motivate the user to purchase products from the store that are close to the expiration date thereof to receive the reward
In other words, the claims feature the generation of a receipt for purchase of a product, gathering of information included in the receipt and the product, submitting an application for reward based on the gathered information, determining that the application is nonduplicative and valid, and the providing of a reward based upon the information included in the receipt and the product.  The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, as well as interaction between humans to perform a marketing/sales activity. That is, other than reciting the steps as being performed by an “information processing system” comprising a “store system”, a “user terminal”, and a “processor” with “memory”, nothing in the claim elements precludes the steps form being performed by the human mind, and by humans performing marketing/sales activities. For example, but for recited computing elements, the steps of generating a receipt, acquiring a time of purchase of a product and an expiration date of the product encompass a human writing up a receipt, and a human mentally acquiring said data from the receipt.  Further, the “register[ing]” of the gathered data, and comparing said data to prior reward applications and purchase information encompasses a human making note of particular information and comparing it to other information.  Moreover, the providing of a reward based on certain conditions related to a purchase is a marketing/sales activity.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, if a claim limitation, under its broadest reasonable interpretation, covers marketing/sales activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of an “information processing system” comprising a “store system”, a “user terminal” and a “processor” to perform the steps. These elements are recited at a high level of generality (see at least Paras. [0026]-[0028] and [0033]) such that it amounts to no more than mere instructions to apply the exception using generic computing components. The Examiner notes that the “store system” appears to be merely described as including a POS system.  Due to the lack of structural description of the “store system” or the “POS system”, the Examiner shall interpret the “store system” as a generic computing component.  The claim further recites the limitations of “capture with the image capturing device by the user, after purchasing the product from the store, an image of the receipt”, “perform image recognition analysis of the image of the receipt”, “capture with the image capturing device by the user, after purchasing the product form the store, an image of indicia on the product showing an expiration date of the product that is related to consumption of the product”, and “perform image recognition analysis of the image of the indicia on the product”, however these additional elements are merely extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “information processing system” comprising a “store system including a point of sale system”, a “user terminal” and a “processor” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the steps of “capture with the image capturing device by the user, after purchasing the product from the store, an image of the receipt”, “perform image recognition analysis of the image of the receipt”, “capture with the image capturing device by the user, after purchasing the product form the store, an image of indicia on the product showing an expiration date of the product that is related to consumption of the product”, and “perform image recognition analysis of the image of the indicia on the product”, are conventional as evidenced by Content Extraction and Transmission, LLC v. Wells Fargo Bank which featured electronically scanning or extracting data from a physical document.  The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claims are not found to be patent eligible.
Claim 32 features limitations similar to those of claim 1, and is therefore also found to be directed to an abstract idea without significantly more.
Claims 14-16, 18-23, 25, 27, 28, and 30-31 are dependent on claim 11, and include all the limitations of claim 11.  Therefore, they are also found to be directed to an abstract idea. The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Claims 14-16, 18-20,  and 30 merely further define the abstract ideas.  Claim 21 merely performs the conventional function of displaying information (Examiner takes Official Notice that the display of information is a well-known function as evidenced by the common personal computer which features a monitor to display data).  Claims 22, and 25 merely perform the conventional function of storing data (see Versata Dev. Group, Inc. v. SAP Am., Inc.).  Claim 23 merely states that the communication between the devices is via a network, which is also conventional (see OIP Techs., Inc., v. Amazon.com, Inc.).  Claim 27 merely features the functions of receiving and displaying data (see at least Symantec).  Claims 28 and 29 merely receive, store, and transmit data. Claim 31 merely states that store systems independently communicate with the processor. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Examiner Notes
No applicable prior art was found for the claims at this time.  This was due to the specific manner in which the value of the reward was determined based on the relationship between the estimated consumption period and the period of time between time of purchase and expiration date.  This feature was previously recited in cancelled claim 17, and has now been included in independent claim 1, thus resulting in the withdrawal of previously applied art.
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims integrate the judicial exception into a practical application.  Applicant alleges that the invention “improves the conventional technological process and/or technical field that employs computer technology to automate aspects of a sales transaction and the post-purchase application for a reward based therefrom, to provide an incentive to consumers to purchase a product close to its expiration date, by providing the post-purchase reward (Page 11).  The Examiner respectfully disagrees.  First, the Examiner notes that the automation of a sales transaction does not constitute an improvement to computer functionality.  See MPEP 2106.05(a) section I (Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  Further, the providing of an incentive to purchase a product close to an expiration date is not technical in nature.  Moreover, enabling a processing system to minimize spoilage of products in a physical store is also not technical in nature.  If anything, the claims merely provide an improvement to a business method.  The processing capabilities of any involved computing elements remain unchanged.  
Applicant argues that the claims “are not merely drafting effort designed to monopolize the judicial exception” (Page 14).. The Examiner respectfully disagrees. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). The computers or processors recited in the claims are not particular in any way, other than that a particular abstract idea is being implemented using them. The instant claims do not require any specialized hardware. The instant claims recite only computer elements that are described at a high level of generality. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. The Supreme Court has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one.
Applicant’s arguments that the claims are similar to BASCOM are not persuasive.  As stated above, the claims do not present a technological improvement.  Further, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Based on at least the above, the 101 rejection is maintained.
Conclusion
A1pplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                   /SAM REFAI/Primary Examiner, Art Unit 3681